Title: From Benjamin Franklin to William Strahan, 22 December 1745
From: Franklin, Benjamin
To: Strahan, William


Sir
Dec. 22. 1745
The above is a Copy of what I wrote you per Mesnard who sailed about 10 Days ago from this Port. This goes per Capt. Hargrave, who is soon to sail from Maryland. Enclos’d I send you a Bill for £15.7.1, which I hope will be readily paid. Enclos’d is also a Letter to Mr. Collinson, containing an Order for Books for the Library, which when you deliver you will have an Opportunity of proposing to furnish them. Please to add to the enclos’d List the following Books for me, viz. Starkey’s Pyrotechny asserted, an old Book. 6 Echard’s Gazetteer. 6 Watts’s Lyrick Poems. 6 Watts’s Logic with Supplement. 1 Watts’s Essays. also 5 or 6 lbs. of Long primer Fractions, i.e. to use with Long Primer in Arithmetic Work. Mr. Hall and all your Friends here are well, as I hope [obliterated].
